Simmons, C. J.
1. Where the transferee of a negotiable promissory note brings suit thereon, and the maker files a plea of failure of consideration and that the plaintiff purchased the note after maturity, it is not error to refuse to strike the plea because the transfer appears on its face to have been made before the maturity of the note.
2. Where such a plea has been filed, it is not error to admit evidence to sustain it.
S. The plea having been duly filed, it was not error to refuse to continue the case in order that the plaintiff might have an opportunity to rebut the defendant’s evidence as to the time of the transfer of the note.
4. The evidence was sufficient to authorize the verdict, and the judge did not err in overruling the certiorari.

Judgment affirmed.


All the Justices concurring.